Campbell, C. J.
I concur with my Brother Champlin *195in tbe disposition of this ease. But, in my opinion, it was competent for the decedent to make the residuary money payable in any manner and to any persons he might choose by the terms of the contract, and it in no way concerned the party contracted with for what reasons the provisions were made, so long as the contract was based on a valid consideration between the parties. Under such circumstances a payment to the beneficiaries was the only one that would satisfy the contract, unless it was changed by the contracting parties, and this was not done. The beneficiaries had a right to proceed in equity as the' real parties in interest; and the administrator, if he sued at law to enforce the contract, could only do it for failure to pay the beneficiaries, and not for the estate’s benefit.
Sherwood, J., did not sit.